Citation Nr: 0434488	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  96-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for lumbosacral strain with degenerative joint 
disease at L5-S1 and tight hamstrings. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1986 to March 
1993.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in October 1993, March 
1995, February 1996, and May 2004 of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Los Angeles, 
California.  

Service connection for low back strain was granted in October 
1993.  A 10 percent disability evaluation was assigned from 
April 1, 1993.  In May 2004, the RO characterized the 
service-connected low back disability as lumbosacral strain 
with degenerative joint disease at L5-S1 and tight 
hamstrings.  A 20 percent rating was assigned from April 1, 
1993.  

The March 1995 and February 1996 rating decisions denied 
entitlement to service connection for headaches.  

This matter was remanded to the RO in March 2000, May 2000, 
and February 2001.  

In December 2000, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  There is no competent evidence linking current headaches 
to a disease or injury in service.  

2.  The service-connected lumbosacral strain with 
degenerative joint disease at L5-S1 and tight hamstrings is 
principally manifested by complaints of pain; and 
intermittent pain, numbness and tingling radiating down the 
legs with objective findings of pain and tenderness on 
palpation, degenerative joint disease, and no more than 
slight limitation of motion.    

3.  The service connected lumbosacral strain with 
degenerative joint disease at L5-S1 and tight hamstrings is 
not manifested by, listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion, 
narrowing or irregularity of joint space, abnormal mobility 
on forced motion, severe limitation of motion of the 
thoracolumbar spine, forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or ankylosis of the 
entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  A headaches disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004). 

2.  The criteria for an initial disability evaluation in 
excess of 20 percent for lumbosacral strain with degenerative 
joint disease at L5-S1 and tight hamstrings have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a December 2002 letter, VA notified the veteran of the 
evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that he could submit his own evidence.  This 
notice served to inform the veteran that he could submit 
relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudications.  The veteran ultimately received the 
required notice through the above cited letter.  In 
Pelegrini, the Court noted that its decision was not intended 
to invalidate RO decisions issued prior to VCAA notice, and 
that a sufficient remedy for deficient notice was for the 
Board to ensure that proper notice was provided.  Pelegrini 
v. Principi, at 120, 122-4.  The Board has ensured that the 
required notice was given.

All available service medical records were obtained.  
Pertinent VA treatment records dated from 1993 to 2003 have 
been obtained.  Private medical records from the G. V. 
Medical Group and the C. S. U. N. medical facility are of 
record.  The veteran was afforded a hearing before the RO in 
February 1996 and was afforded a hearing before the Board in 
December 2000.  There is no identified relevant evidence that 
has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent a VA 
examinations in May 1993, October 1998, February 2004, and 
March 2004 to determine whether the headache disability is 
related to his period of service, and to determine the 
current severity of the service-connected low back 
disability. 

In a November 2004 statement, the veteran's representative 
argued that a neurologist would have been the appropriate 
specialist to examine the veteran's headaches disability.  
The Board notes that the VA examination conducted in 1998 was 
performed by a neurologist.  

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service connection for headaches

Legal criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court, lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Section 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

The veteran contends that he began having headaches in 
service in 1990 when he was hit in the eye by a baseball hat.  
He asserts that he has continued to have headaches since that 
time.  He also contends that his headaches got worse after a 
motor vehicle accident in service.

There is medical evidence of current headaches.  An October 
1998 VA examination report reflects a diagnosis of muscular 
contraction headaches.  VA treatment records dated in 1999 
and 2000, reflect diagnoses of migraine headaches.  The March 
2004 VA examination report reflects a diagnosis of tension 
headache with insomnia.  

There is also competent evidence of an in-service injury and 
headaches.  An August 1990 service medical record indicates 
that the veteran was hit in the right eye by a corner of a 
baseball cap.  It was noted that he complained of headaches 
since that incident.  The assessment was doubt fracture and 
history of damage to the eyeball.  

The record also establishes that the veteran was in a motor 
vehicle accident in July 1992.  A Department of Navy incident 
report notes that he was in a "non-injury" traffic 
accident; when the vehicle he was riding in was rear-ended.  

At the hearing before the RO in February 1996, the veteran 
stated that he sough treatment for headaches a couple of 
weeks after the motor vehicle accident.  There is no evidence 
in the service medical records that he sought such treatment, 
but there is evidence that he was treated for headaches on 
several occasions.  

An April 1991 service medical record notes that the veteran 
had complaints of headaches.  An August 1992 service medical 
record reflects a diagnosis of sinus headaches.  A September 
1992 service medical record indicates that he had complaints 
of headaches for one month.  The March 1993 separation 
examination report notes that the veteran complained of 
frequent and severe headaches.  Neurological examination and 
examination of the head was normal.  A chronic headache 
disability was not diagnosed in service.  

The record shows that the veteran was afforded a VA 
examination in May 1993The May 1993 VA examination report 
notes that the veteran reported having headaches all the 
time.  Neurological examination was normal.  A headaches 
disability was not diagnosed.  A May 1994 CT scan of the head 
revealed no abnormalities.  

While there is competent evidence of a current headache 
disability, and injuries and headaches in service, there is 
no competent evidence of a relationship between the veteran's 
current headaches disability and service.  In fact, there is 
competent evidence that the headache disability is not 
related to service.   

The VA examinations in October 1998 and March 2004 were 
conducted in order to determine whether there is a 
relationship between the current headaches disability and a 
disease or injury in service.  

On the VA neurological examination in October 1998, the 
examiner claims folder including the service medical records.  
The examiner diagnosed muscular contraction headaches.  The 
examiner concluded that on the basis of the information 
available to him, he could not attribute the veteran's 
current complaints of headaches to the July 1992 vehicular 
accident.  He based this conclusion on the fact that he could 
not elicit any clear history that the veteran had in fact 
struck his head.  

The examiner added that he had considered the possibility 
that the veteran developed muscle contraction headache as a 
result of a whiplash injury, however, he could find no 
evidence in the medical records that a whiplash injury 
involving the neck occurred.  The examiner further stated 
that if there had been such an injury, he would expect the 
veteran's headaches to entirely resolve over a six to twelve 
month period of time at most.  The VA examiner stated that 
there were currently no objective findings and the veteran's 
neurological examination was normal, but he entertained the 
possibility of sinus headaches.  

The veteran underwent a VA internal medicine examination in 
March 2004.  The examiner stated that he reviewed the claims 
folder, including the service medical records.  The 
subjective complaints were chronic recurring bilateral front 
temporal headache-pressure type.  There were no objective 
findings.  The examiner concluded that it was "not likely" 
that the veteran's headaches were related to his period of 
service, or any incident of service origin.  The examiner 
noted that the veteran reported that his main chronic 
recurring headaches started in the early 1990's, as a result 
of a motor vehicle accident.  The veteran described his 
headaches as bilateral front temporal, which was pressure 
type.  The examiner commented that the character of these 
headaches was more consistent with chronic tension type 
headache.  The examiner's review of the medical records did 
not reveal any evidence of service related etiology for the 
veteran's chronic headaches.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds that the VA medical opinions to have great 
evidentiary weight.  The VA examiners, as a neurologist and 
an internist, have the expertise to render a medical opinion 
as to the diagnosis and etiology of the veteran's headache 
disability.  The examiners reviewed the claims folder, 
including the service medical records before rendering a 
medical opinion.  The examiners also pointed to the evidence 
which supported the opinions.  The Board also notes that the 
medical opinions are supported by the evidence of record.  

The veteran has not submitted competent evidence of a 
relationship between his current headaches disability and a 
disease or injury in service.  The Board has considered the 
veteran's assertions that his current headaches disability is 
due to the injuries in service.  As a lay person, he is not 
competent to render an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although he is competent to report a continuity of 
symptomatology, as he at times has; competent medical 
evidence is needed to link the current disability to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (holding 
that an examination was needed where veteran had offered 
competent evidence of a continuity of symptomatology).

Since there is no competent evidence of a relationship 
between the current headaches, and the veteran's period of 
service, the preponderance of the evidence is against the 
claim for service connection for headaches, and the claim is 
denied.  Gilbert, 1 Vet. App. at 54.  

Entitlement to an initial disability evaluation in excess of 
20 percent evaluation for lumbosacral strain with 
degenerative joint disease at L5-S1 and tight hamstrings

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002 & 2003).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (2): [] For VA compensation 
purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 
degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury 
and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 
5240 Ankylosing spondylitis; Diagnostic 
Code 5241 Spinal fusion; Diagnostic Code 
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (in effect 
from September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.


Consideration of the former rating criteria for rating back 
disabilities

The RO initially rated the veteran's lumbosacral strain with 
degenerative joint disease at L5-S1 and tight hamstrings 
under Diagnostic Code 5295, lumbosacral strain, and under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  A 20 percent rating is currently assigned.   

Most of the medical evidence shows that the veteran has a 
normal range of motion of the lumbar spine.  The record shows 
that upon examination in May 1993, range of motion of the 
lumbar spine was within normal limits.  Upon examination in 
October 1998, range of motion of the lumbar spine was normal 
except for forward flexion which was 80 degrees out of 90 
degrees.  Subsequent examinations in February 1999, July 
1999, and May 2000 showed full range of motion of the spine.  
A November 2000 statement from an orthopedic surgeon 
indicates that the veteran had moderate limitation of motion 
of the lumbar spine, but he did not report specific ranges of 
motion.  

The most recent examination in February 2004, again revealed 
full range of motion of the lumbar spine without pain.  Since 
most of the examinations have shown normal range of motion, 
only a slight limitation of motion was noted on one occasion, 
and the single report of moderate limitation was not 
supported by any clinical findings; the Board is unable to 
find that the veteran has more than moderate limitation of 
motion, such as would be necessary for an evaluation in 
excess of 20 percent under Diagnostic Code 5292.  .  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The veteran's back disability also does not meet the criteria 
for an evaluation in excess of 20 percent under Diagnostic 
Code 5295.  That diagnostic code is intended to evaluate 
lumbosacral strain.  Mechanical low back strain was diagnosed 
upon VA examination in October 1998.  Upon VA examination in 
February 2004, the diagnosis was lumbosacral strain with 
chronic postural low back pain secondary to tight hamstrings.   
There have been no reports of listing of the whole spine to 
opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending in standing position.  

As noted above, the medical evidence shows that the range of 
forward flexion of the veteran was full to, at most, 
moderately limited.  The February 2004 VA examination report 
specifically indicates that there was no evidence of 
unilateral loss of lateral spine motion in the standing 
position, listing of the whole spine to the opposite side, 
positive Goldwaithe's sign, or marked limitation of forward 
bending in the standing position.  A January 2004 MRI 
detected facet degeneration with hypertrophic changes at L5-
S1 without significant disc bulging.  However, there is no 
evidence that these findings cause abnormal mobility on 
forced motion.  VA treatment records and examination reports 
dated in May 1993, October 1998, February 1999, and February 
2004 indicate that the veteran had normal gait.  

The February 2004 VA examination report indicates that the 
veteran's motion was not limited by pain, fatigue, lack of 
endurance, or incoordination.  Thus, the Board finds that an 
initial disability evaluation in excess of 20 percent for 
lumbosacral strain with degenerative joint disease at L5-S1 
and tight hamstrings is not warranted under Diagnostic Code 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The medical evidence of record shows that the veteran had 
complaints of intermittent radiating pain from his low back 
down to his legs.  There is private medical evidence which 
show diagnoses of disc disease.  An April 1998 treatment 
record from G. V. Medical Group shows that the veteran was 
assessed as having mild disc protrusion.  A November 2000 
statement from an orthopedic surgeon reflects a diagnosis of 
small disc herniation and moderate radiculopathy.  However, 
the orthopedic surgeon indicated that they "might" be 
dealing with a small disc herniation.  The surgeon also noted 
that X-ray examination showed no displaced narrowing or 
instability but there was some loss of lordosis.  A January 
2004 MRI revealed facet degeneration with hypertrophic 
changes at L5-S1 without significant disc bulging.  The 
February 2004 VA examination report notes that the veteran 
reported having numbness and tingling on the left foot on 
physical activity greater than ten minutes.  The examiner 
noted that current neurological examination revealed intact 
motor and sensory function, and the subjective numbness and 
tingling was consistent with the degenerative joint disease 
of L5-S1.  The examiner also indicated that there was no 
intervertebral disc syndrome with nerve root involvement.  

In May 2004, the RO denied service connection for 
intervertebral disc disease, and there is no indication that 
the veteran has submitted a notice of disagreement with this 
decision.  Thus, Diagnostic Code 5293, intervertebral disc 
disease, is not for application.

The veteran's low back disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis, since there are 
MRI findings of degenerative joint disease at L5-S1.  Since 
Diagnostic Code 5003, arthritis, provides for rating on the 
basis of limitation of motion for the affected part, it could 
not provide a higher rating than is available under 
Diagnostic Code 5292.  As discussed above, a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5292 because the medical evidence does not 
establish more than moderate limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation for 
service-connected low back disability.  See also DeLuca v. 
Brown, 8 Vet. App. at 206.  

The October 1998 VA neurological examination found normal 
gait, tone, and coordination.  There was no evidence of 
fasciculation or atrophy.  Sensation was intact.  VA 
treatment records dated in February 1999 and October 1999 
indicate that muscle strength was 5/5.  The November 2000 
statement from the orthopedic surgeon indicates that the 
veteran had no sensory loss or muscle weakness.  The February 
2004 VA examination report indicates that there was no 
weakened movement, excess fatigability, or incoordination 
upon examination.  The report indicates that the veteran had 
full range of motion and the motion was not limited by pain, 
fatigue, lack of endurance, or incoordination.  There was no 
limitation of motion of the lumbar spine.  Therefore, the 
Board cannot find that there is additional limitation of 
motion due to weakened movement, excess fatigability, or 
incoordination.  

Consideration of the revised rating criteria from September 
26, 2003

The only VA examination since September 26, 2003, was that 
conducted in February 2004, when the veteran was able to flex 
his lumbar spine beyond 30 degrees.  The veteran had full 
forward flexion not limited by pain.  Thus, the preponderance 
of the evidence is against the assignment of an initial 
disability evaluation in excess of 20 percent for lumbosacral 
strain with degenerative joint disease at L5-S1 and tight 
hamstrings under the revised rating criteria for spine 
disabilities in effect from September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted, additional functional limitation warranting 
a higher evaluation has not been shown.

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 20 
percent evaluation is warranted for the service-connected 
lumbosacral strain with degenerative joint disease at L5-S1 
and tight hamstrings since April 1, 1993, the date of the day 
after the date of separation from service. The medical 
evidence of record establishes that the veteran experienced 
complaints of chronic pain in the low back and intermittent 
pain radiating down the legs with objective findings of pain 
and tenderness on palpation in service and after service and 
there is no evidence that the veteran's service-connected low 
back disability has met the criteria for a higher rating at 
any time since April 1, 1993.  It appears from the medical 
evidence, that the disability has remained essentially 
constant over the entire period.  Accordingly, a staged 
rating under Fenderson is not warranted. 

The Board concludes that the preponderance of the evidence is 
against an initial disability evaluation in excess of 20 
percent for the service-connected lumbosacral strain with 
degenerative joint disease at L5-S1 and tight hamstrings 
under the former and revised rating criteria for spine 
disabilities.  The preponderance of the evidence is against 
the veteran's claim and the claim, the benefit of the doubt 
doctrine is not for application, and the claim is denied.  
Gilbert, 1 Vet. App. at 54.  



ORDER

Entitlement to service connection for headaches is denied.  

Entitlement to an initial disability evaluation in excess of 
20 percent for lumbosacral strain with degenerative joint 
disease at L5-S1 and tight hamstrings is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



